NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                   MICHAEL MUTUBERRIA, Appellant.

                             No. 1 CA-CR 15-0017
                               FILED 2-23-2016


           Appeal from the Superior Court in Maricopa County
                        No. CR2013-435145-001
            The Honorable Jerry Bernstein, Judge Pro Tempore

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Kathryn L. Petroff
Counsel for Appellant


                       MEMORANDUM DECISION

Presiding Judge Kenton D. Jones delivered the decision of the Court, in
which Judge Samuel A. Thumma and Judge Peter B. Swann joined.
                          STATE v. MUTUBERRIA
                            Decision of the Court

J O N E S, Judge:

¶1             Michael Mutuberria appeals his conviction and sentence for
one count of misconduct involving weapons. After searching the entire
record, Mutuberria’s defense counsel has identified no arguable non-
frivolous questions of law. Therefore, in accordance with Anders v.
California, 386 U.S. 738 (1967), and State v. Leon, 104 Ariz. 297 (1969), defense
counsel asks this Court to search the record for fundamental error.
Mutuberria also filed his own supplemental brief in propria persona. After
reviewing the record, we find no error. Accordingly, Mutuberria’s
conviction and sentence are affirmed.

                 FACTS1 AND PROCEDURAL HISTORY

¶2            In August 2013, Mutuberria was indicted for misconduct
involving weapons, a class four felony, in violation of Arizona Revised
Statutes (A.R.S.) section 13-3102(A)(4),2 which prohibits knowing
“[p]ossessi[on of] a deadly weapon or prohibited weapon if such person is
a prohibited possessor.” A trial was held in September 2014, during which
the trial court declared a mistrial when the jury was unable to reach a
unanimous decision. Mutuberria was then retried before a new jury on the
same charge in October 2014.

¶3              At the second trial, two Phoenix Police Department detectives
testified that, in July 2013, they were in an unmarked police vehicle sitting
at a stop light when a BMW stopped in the lane alongside them. When the
driver, later identified as Mutuberria, looked over at the uniformed officers,
he started “acting very nervous.” When the light turned green, the
detectives allowed Mutuberria to pass them, obtained the BMW’s license
plate number, and determined the vehicle was registered to Mutuberria.

¶4            The detectives then observed the BMW drift into the adjacent
lane three times and, intending to initiate a traffic stop, activated the lights
and siren on their vehicle. Mutuberria did not immediately pull over. He
eventually slowed down and turned into a CVS Pharmacy parking lot, but


1      We view the facts in the light most favorable to sustaining the jury’s
verdict, with all reasonable inferences resolved against the defendant. State
v. Harm, 236 Ariz. 402, 404 n.2, ¶ 2 (App. 2015) (quoting State v. Valencia, 186
Ariz. 493, 495 (App. 1996)).

2     Absent material changes from the relevant date, we cite a statute’s
current version.
                         STATE v. MUTUBERRIA
                           Decision of the Court

then exited the parking lot and rapidly accelerated. The detectives
continued following Mutuberria, who was driving at “a very high rate of
speed” of “80 plus miles an hour,” at a distance but deactivated the lights
and siren and called for backup.

¶5           Mutuberria eventually turned into a residential
neighborhood. The detectives lost sight of the BMW for several seconds but
when they turned into the neighborhood, they observed the BMW “rolling
slowly with the driver’s side door open and no one inside the vehicle.” The
BMW struck a sign and came to a stop. The detectives exited their vehicle
and began searching for Mutuberria while a third detective who had
responded to the call for backup stayed with the BMW.

¶6             The detectives located a man on the front driveway of a house
just north of where the BMW had stopped. When they asked him for his
name, the man responded, “Jose.” Although he was no longer wearing a
blue shirt, the detectives recognized the man as the driver of the BMW and
arrested him. As they escorted Mutuberria back toward the police vehicle
and BMW, he stated without prompting, “I must have blacked out,” and,
“I know that’s my car, but I don’t know what’s going on.” One of the
detectives told Mutuberria it was a shame that he had to wreck his car, and
Mutuberria responded, “I just got spooked.”

¶7            Meanwhile, the third detective saw a gun in the open driver’s
side door of the BMW. Nearby, the detectives found the blue shirt
Mutuberria was wearing earlier on the ground and a wallet containing
credit cards and identification containing Mutuberria’s name. Once inside
the police vehicle, Mutuberria told the detectives his real name and date of
birth.

¶8             In the course of an inventory search of the BMW, the third
detective attempted to unload the gun before impounding it but was unable
to do so. At trial, however, a forensic scientist for the Phoenix Police
Department Crime Laboratory testified he was able to fire the gun and
found it to be fully operational despite some missing parts that made it
difficult to unload. At the close of State’s evidence, Mutuberria’s counsel
made a motion for judgment of acquittal pursuant to Arizona Rule of
Criminal Procedure 20, which was denied. Mutuberria admitted he was a
prohibited possessor on the date of the alleged offense but did not
otherwise testify in his own defense.

¶9         The jury found Mutuberria guilty of misconduct involving
weapons and also found, as an aggravating factor, that Mutuberria had a
                          STATE v. MUTUBERRIA
                            Decision of the Court

prior felony conviction within the past ten years. The trial court found
Mutuberria had two historical prior felonies and sentenced him as a non-
dangerous repetitive offender to a slightly aggravated term of eleven years’
imprisonment. The court also credited Mutuberria with fifty-seven days of
presentence incarceration. Mutuberria timely appealed, and we have
jurisdiction pursuant to A.R.S. §§ 12-120.21(A)(1), 13-4031, and -4033(A)(1).

                               DISCUSSION

I.     Mutuberria’s Choice Not to Testify

¶10             Within his supplemental brief, Mutuberria argues his
testimony in the first trial was unconstitutionally conditioned upon a
waiver of the attorney-client privilege and that this condition improperly
interfered with his ability to testify in both trials. We need not address the
constitutionality of defense counsel’s request that Mutuberria waive the
attorney-client privilege while testifying during the first trial because a
mistrial was granted. Any prejudice Mutuberria claims he may have
suffered in the course of the first trial was remedied by the trial court having
declared a mistrial. See King v. Superior Court, 108 Ariz. 492, 493 (1972)
(agreeing “a mistrial places the parties in the same position as if the case
had never been tried”). And, any arguable basis for appeal from the first
trial that was not repeated during the second is moot because the jury from
the first trial did not convict him. See State v. Frederick, 129 Ariz. 269, 271
(App. 1981) (finding the appellant’s alleged errors moot where the jury did
not convict the appellant) (citing Pool v. Superior Court, 139 Ariz. 98, 109
(1984)). In the second trial, Mutuberria was not asked to waive the attorney-
client privilege as a condition of testifying in his own defense.

¶11            Our review of the record likewise reveals no evidence
Mutuberria was intimidated, manipulated, or otherwise barred from
testifying at either trial. Cf. State v. Bush, 148 Ariz. 325, 330 (1986) (noting
the constitutional right to a fair trial includes a “disciplined courtroom
where the search for truth and justice is unhampered by any feelings of fear,
intimidation or revenge”) (citing State v. Stewart, 278 S.E.2d 627, 631 (S.C.
1982)). The record does not suggest Mutuberria felt forced to remain silent,
and it is not within the purview of the trial court to question a defendant’s
decision not to testify. See State v. Gulbrandson, 184 Ariz. 46, 65 (1995)
(noting the trial court is not required to have a defendant “make an on-the-
record waiver of the right to testify”).

¶12          Insofar as Mutuberria claims his counsel erroneously advised
he could not testify without waiving the attorney-client privilege and this
                          STATE v. MUTUBERRIA
                            Decision of the Court

circumstance resulted in a wrongful conviction, his claim is one of
ineffective assistance of counsel, which may only be brought through a
petition for post-conviction relief. See State v. Spreitz, 202 Ariz. 1, 3, ¶ 9
(2002) (“[I]neffective assistance of counsel claims are to be brought in Rule
32 proceedings . . . [and] will not be addressed by appellate courts
regardless of merit.”). We therefore express no opinion as to this
contention.

II.    Double Jeopardy

¶13            Mutuberria also argues the second trial subjected him to
double jeopardy because the State could not prove that, had he chosen to
testify in the first trial, the jury “would not have found [Mutuberria] . . .
[n]ot [g]uilty.” But, Mutuberria misconstrues the application of the double
jeopardy doctrine. This doctrine, as found in both the U.S. and Arizona
Constitutions, see U.S. Const. amend. V; Ariz. Const. art. 2, § 10, affords
protections “‘only if there has been some event, such as an acquittal, which
terminates the original jeopardy,’” Lemke v. Rayes, 213 Ariz. 232, 239, ¶ 19
(App. 2006) (quoting Richardson v. United States, 468 U.S. 317, 325 (1984),
and citing Brown v. Ohio, 432 U.S. 161, 167-69 (1977)). A mistrial declared
because of the jury’s failure to reach a unanimous decision is not considered
a termination of the original jeopardy. Id. (“[N]either the failure of a jury to
reach a verdict nor a trial court’s declaration of a mistrial following a hung
jury is an ‘event’ that terminates the original jeopardy.”) (citing Richardson,
468 U.S. at 325-26, and Wade v. Hunter, 336 U.S. 684, 689 (1949)).

¶14            Indeed, our supreme court has held that retrial following a
mistrial is barred only where it is based on “intentional prosecutorial
misconduct aimed at preventing an acquittal.” State v. Jorgenson, 198 Ariz.
390, 391, ¶ 4 (2000) (citing Pool, 139 Ariz. at 109). Mutuberria does not allege
any prosecutorial misconduct, and we find none. Thus, Mutuberria was
not exposed to double jeopardy upon retrial of the case against him.

III.   Fundamental Error Review

¶15          As relevant here, a person commits misconduct involving
weapons by “knowingly . . . [p]ossessing a deadly weapon or prohibited
weapon if such person is a prohibited possessor.” A.R.S. § 13-3102(A)(4).
Mutuberria admitted he was a prohibited possessor at the time he fled from
police, and sufficient evidence was presented for the jury to conclude
beyond a reasonable doubt that he knowingly possessed a deadly weapon,
the gun that was found in the BMW. See A.R.S. § 13-3101(A)(1) (defining
                          STATE v. MUTUBERRIA
                            Decision of the Court

deadly weapon to include “anything that is designed for lethal use . . .
includ[ing] a firearm”).

¶16            Having reviewed the entire record for reversible error, we
find none. See Leon, 104 Ariz. at 300 (“An exhaustive search of the record
has failed to produce any prejudicial error.”). All proceedings were
conducted in compliance with the Arizona Rules of Criminal Procedure. So
far as the record reveals, Mutuberria was represented by counsel at all
stages of the proceedings and was present at all critical stages. The jury was
properly comprised of eight jurors, and the record shows no evidence of
jury misconduct. See A.R.S. § 21-102(B); Ariz. R. Crim. P. 18.1(a). At
sentencing, Mutuberria was given an opportunity to speak, and the trial
court stated on the record the evidence and materials it considered and the
factors it found in imposing sentence. Additionally, the sentence imposed
was within the statutory limits. See A.R.S. § 13-703(C), (J).

                               CONCLUSION

¶17          Mutuberria’s conviction and sentence are affirmed. Defense
counsel’s obligations pertaining to Mutuberria’s representation in this
appeal are at an end. Defense counsel need do no more than inform
Mutuberria of the outcome of this appeal and his future options, unless,
upon review, counsel finds an issue appropriate for submission to our
supreme court by petition for review. State v. Shattuck, 140 Ariz. 582, 584-
85 (1984).

¶18            Mutuberria has thirty days from the date of this decision to
proceed, if he wishes, with an in propria persona petition for review. See Ariz.
R. Crim. P. 31.19(a). Upon the Court’s own motion, we also grant
Mutuberria thirty days from the date of this decision to file an in propria
persona motion for reconsideration.




                                     :ama